Name: 85/507/EEC, Euratom: Council Decision of 4 November 1985 concerning the conclusion of the Framework Agreement for scientific and technical cooperation between the European Communities and the Swiss Confederation
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  international affairs;  Europe
 Date Published: 1985-11-22

 22.11.1985 EN Official Journal of the European Communities L 313/5 COUNCIL DECISION of 4 November 1985 concerning the conclusion of the Framework Agreement for scientific and technical cooperation between the European Communities and the Swiss Confederation (85/507/EEC, Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to the recommendation from the Commission, Whereas the Framework Agreement for scientific and technical cooperation between the European Communities and the Swiss Confederation should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Framework Agreement for scientific and technical cooperation between the European Communities and the Swiss Confederation is hereby approved on behalf of the European Economic Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 13 of the Agreement. Done at Brussels, 4 November 1985. For the Council The President R. GOEBBELS